Citation Nr: 1509813	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-28 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service-connection for a stomach condition, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied service connection for a stomach condition and PTSD.  An interim May 2011 rating decision granted service connection PTSD, and the issue is not before the Board.  The claims file is now in the jurisdiction of the Nashville, Tennessee RO.  In his July 2010 substantive appeal, the Veteran requested a Travel Board hearing.  He withdrew the request in July 2010.  

Additional evidence, including VA treatment records and medical articles submitted by the Veteran's representative, was received by the Board after the most recent supplemental statement of the case was issued in June 2011 without a waiver of RO consideration.  However, as the Board is reopening the claim of service connection and remanding it for further development and adjudication on the merits, the RO will have the opportunity to review the additional evidence relating to the issue of service connection for a stomach condition on the merits in the first instance.  Accordingly, the Board can proceed with adjudication.

The reopened issue of service connection for a stomach condition, to include as secondary to PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed May 1993 rating decision denied the Veteran's claim of entitlement to service connection for stomach condition.  New and material evidence was not received within one year of the May 1993 determination.    

2. Since the May 1993 rating decision, evidence that is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim has been received.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a stomach condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the favorable finding with regard to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a stomach condition, and the remand of the reopened issue of service connection for this matter on the merits, no discussion of VCAA compliance is warranted at this time.

Legal Criteria, Factual Background, and Analysis

An unappealed May 1993 rating decision denied service connection for an ulcer disorder, which was noted to be a stomach condition, based on a finding it was not related to stress resulting from his combat experience in Vietnam.  He did not appeal that decision, and new and material evidence was not received within one year of the rating decision.  Therefore, the May 1993 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A May 2011 rating decision granted service connection for PTSD.  In January 2015, the Veteran's representative submitted articles linking PTSD and gastrointestinal disorders, including GERD and peptic ulcer disorder (PUD).  As the evidence was submitted after the RO's May 1993 rating decision and relates to the lacking element of a nexus between a stomach condition and the Veteran's service-connected PTSD, it is new and material.  Accordingly, the claim has been reopened.  


ORDER

Since new and material evidence has been received, the claim for service connection for a stomach condition, to include as secondary to PTSD, is reopened, and the appeal, to this extent, is granted.


REMAND

Although the Board has now reopened the claim, additional development is necessary before a decision may be rendered regarding entitlement to connection for a stomach condition on the merits. 

The Veteran was afforded a VA examination in April 1993, prior to when he was awarded service connection for PTSD.  The examiner diagnosed esophageal reflux and opined it was "not likely causally related to military combat in Vietnam."  VA treatment records show the Veteran has been diagnosed with GERD and PUD.  As noted, in January 2015, the Veteran's representative submitted articles indicating a relationship between PTSD and gastrointestinal disorders, including GERD and PUD. In light of the new evidence received, the Veteran should be afforded another VA examination to determine the etiology of his stomach condition, including GERD and PUD.

A May 2011 VA PTSD examination report indicates the Veteran receives Social Security Administration (SSA) disability benefits.  Medical records considered in connection with an SSA determination are constructively of record and must be secured.

Additionally, any outstanding VA treatment records should be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all of the Veteran's VA treatment records from between December 2010 and March 2012 and from March 2012 to the present which have not yet been associated with the record, including records from the Nashville, Tennessee VA Medical Center.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. The AOJ should obtain from SSA copies of their decision awarding the Veteran SSA disability benefits and the record upon which the award was based, to include the underlying medical records.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding Federal records.

3.  After completing directives (1) and (2), the AOJ should schedule the Veteran for a VA examination by an appropriate clinician to determine the nature, extent and etiology of his stomach condition, including GERD and PUD, to include as secondary to his service-connected PTSD.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's stomach condition is related to service?  

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's stomach condition is proximately due to his service-connected PTSD? 

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's stomach condition has been aggravated by his service-connected PTSD?  Aggravation is an increase in severity beyond the natural progress of the disorder. 

Detailed reasons for all opinions should be provided.

4. After undertaking any other development deemed appropriate, the AOJ should adjudicate the issue of service connection for a stomach condition, to include as secondary to PTSD.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


